PER CURIAM.
AFFIRMED. See Melbourne v. State, 679 So.2d 759, 765 (Fla.1996) (concluding petitioner failed to preserve her objection to the use of a peremptory challenge because petitioner did not renew the objection before the jury was sworn); Romero v. State, 105 So.3d 550, 552 (Fla. 1st DCA 2012) (citing Joiner v. State, 618 So.2d 174, 176 (Fla.1993)) (concluding appellant’s objection to the state’s exercise of a peremptory challenge was unpreserved for review because defense counsel affirmatively accepted the jury before it was sworn without renewing the earlier objection).
LEWIS, C.J., BENTON, and RAY, JJ., concur.